Estate of Calderwood v Ace Group Intl. LLC (2019 NY Slip Op 01313)





Estate of Calderwood v Ace Group Intl. LLC


2019 NY Slip Op 01313


Decided on February 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2019

Renwick, J.P., Tom, Singh, Moulton, JJ.


8462 650150/15

[*1]The Estate of Alexander Calderwood, etc., Plaintiff-Appellant,
vAce Group International LLC, et al., Defendants-Respondents.


Ball Janik LLP, Portland, OR (James T. McDermott of the bar of the State of Oregon, the State of Idaho and the District of Columbia, admitted pro hac vice, of counsel), and Kishner & Miller, New York (Scott Himes of counsel), for appellant.
Squire Patton Boggs (US), New York (Joseph C. Weinstein of the bar of the State of Ohio, admitted pro hac vice, of counsel), for respondents.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered February 18, 2017, which, to the extent appealed from as limited by the briefs, granted defendants' motion to dismiss the breach of contract claim regarding the Full Call Right of the Limited Liability Company Agreement, and denied plaintiff estate's cross motion for partial summary judgment regarding the Full Call Right, unanimously affirmed, without costs.
The motion court properly determined that the estate could not exercise the decedent's Full Call Right, which contractual right terminated upon his death. We have considered and rejected the estate's remaining arguments, most of which are generally similar to arguments this Court rejected on a prior appeal in this case (see 157 AD3d 190 [1st Dept 2017] lv dismissed 31 NY3d 1111 [2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2019
CLERK